Citation Nr: 0704297	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1937 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  The veteran did not exhibit a hearing loss in service; a 
preponderance of the evidence is against a finding that his 
hearing loss is related to service. 

2.  The veteran did not exhibit tinnitus in service; a 
preponderance of the evidence is against a finding that his 
tinnitus is related to service. 


CONCLUSION OF LAW

1.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003 and June 
2003.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service and post-service medical records, which will 
be addressed as pertinent, particularly, the veteran's 
service medical records, and reports of VA examinations.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency provided 
the required notice prior to the initial adjudication of the 
claim.  As the Board is denying service connection for these 
claims, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also provided with a letter in March 2006 
explaining the holding in Dingess.  For the above reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's service medical records and 
report of VA examinations.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran and his representative contend that service 
connection is warranted for hearing loss.  Specifically, the 
veteran contends that he currently has hearing loss and 
tinnitus as a result of service on a submarine and generally 
being exposed to loud noise during his more than 30 years of 
service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
it during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss or 
tinnitus.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's current hearing loss is age related, and not 
service related.

Initially, the Board notes that the veteran's service medical 
records show no findings of tinnitus or hearing loss.  
Although the veteran was noted to have a ruptured ear drum in 
service in August 1954, there was no note of hearing loss 
associated with this injury.  Later records show that the 
veteran's ear drum healed normally.  All of the veteran's 
service medical examinations, including those dated in 
February 1937, January 1941, January 1945, June 1945, 
September 1945, December 1945, August 1951, August 1954, June 
1957, November 1960, May 1965, February 1967, and October 
1968, show a completely normal level of hearing.  The 
veteran's service medical records do not show that the 
veteran complained of, or was treated for, hearing loss or 
tinnitus at any time during service.

Subsequent to service, the earliest evidence of record 
showing that the veteran has hearing loss is a VA examination 
report of September 1999, which shows a mild sensorineural 
hearing loss in both ears.  The Board notes that this 
evidence is dated over 32 years after the veteran's 
separation from service.

On the authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
20
40
LEFT
35
35
30
30
55

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner at that time noted the 
veteran's reported history of exposure to a moderate amount 
of noise while aboard a submarine from 1941 to 1967, as well 
as his report of injury to his right tympanic membrane in 
1954 and report of a left tympanic membrane tear in 1943.  
The veteran at that time also reported that the hearing loss 
was noted by him as increasing slowly over the years.  He 
also reported very rare tinnitus, less than once every three 
months, for a period lasting less than 10 to 15 minutes.  The 
veteran reported a family history of hearing loss.

Upon examination, the veteran's right and left tympanic 
membrane were noted to be intact, with no previous evidence 
of scarring or injury.  In sum, the examiner indicated that 
this was an 81 year old gentleman with some limited military 
noise exposure.  He was noted to have a family history of 
hearing loss as well as some likely degree of presbycusis.  
The examiner indicated that, unless the veteran's  audiogram 
showed a very severe dip at 4,000 Hertz (which, as noted 
above, it does not), he felt it was more likely than not that 
the veteran's hearing loss was due to presbycusis (that is, 
age related) rather than due to military noise exposure.  The 
examiner said that if the veteran had evidence of a 
conductive hearing loss rather than simply neurosensory, that 
this would be related to his military service in light of the 
number of tympanic injuries in service the veteran had.  

An addendum was attached to that examination report, dated 
February 2001.  At that time, the examiner indicated that he 
reviewed the veteran's records, which he did not have at the 
time of the previous examination, and noted that the 
veteran's hearing was always found to be normal in service, 
including during an audiogram dated 1965.  The examiner noted 
that this was two years before the veteran's discharge, and 
showed no significant high frequency hearing loss.   Also 
noted was the 1999 audiogram, which showed a flat hearing 
loss across all frequencies.  He noted that there was no 
particular emphasis on the high frequencies of either ear, 
which would go against a finding of significant noise 
exposure as the cause of the veteran's hearing loss.  The 
examiner concluded that, as a result of reviewing the 
veteran's records, he confirmed his opinion from 1999 that 
the veteran's hearing loss was essentially presbycusis, that 
is, age related, and not military noise exposure.  He also 
indicated that the veteran's tinnitus was minimal and also 
more related to presbycusis than any military noise exposure.  
The Board finds the opinions from the examiner particularly 
probative since they were offered by a medical doctor, and 
based on a thorough review of the veteran's claims file, and 
a thorough examination of the veteran.

The Board also notes the opinion from another VA audiological 
examination in February 2004.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
45
55
LEFT
35
25
35
40
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The examiner at that time indicated that based on the 
veteran's audiometric configuration, case history, and claims 
file review, the veteran's hearing loss appeared to have 
developed after military service, although the veteran did 
experience considerable noise exposure during a long military 
career.  The examiner indicated that the veteran's tinnitus 
may be related to ear problems which began during military 
service, but the veteran's description of the tinnitus did 
not seem like noise-induced tinnitus.  The examiner also 
indicated that age was a factor.  The examiner diagnosed the 
veteran with a bilateral mild to moderate sloping 
sensorineural hearing loss.  While this examiner indicates 
that the veteran's tinnitus may be related to service, the 
opinion was couched in such a manner that other factors, 
including age, could be incriminated as factors in its onset.  
There was no suggestion that service was a probable factor.

The veteran was again given a VA audiological examination in 
March 2004.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
30
45
55
LEFT
-
25
35
40
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
This examiner indicated that the veteran's claims file had 
been reviewed, and agreed with the 2001 opinion of record, 
which indicated that the veteran's hearing loss and tinnitus 
were not related to service; and noted specifically that the 
veteran's hearing was normal in 1965 and that his tinnitus 
was infrequent.

The Board does recognize an opinion from a Department of 
Defense audiologist, in a letter dated December 2003, who 
indicates that it is probable that the veteran's hearing loss 
and tinnitus is as likely as not caused by noise damage 
sustained during the performance of his military duties.  
However, this audiologist does not indicate that he either 
conducted a thorough examination of the veteran, or reviewed 
the veteran's entire claims file; therefore, the Board finds 
this opinion of limited probative value.

Thus, although the veteran currently has hearing loss and 
tinnitus, with no evidence having been presented to show that 
the veteran exhibited a hearing loss or tinnitus any earlier 
than over 32 years after the veteran's separation from 
service, and with the preponderance of the competent medical 
evidence of record indicating that the veteran's current 
hearing loss and tinnitus are not related to service, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


